SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

836
KAH 11-02285
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
JAMES ROBERT MOORE, PETITIONER-APPELLANT,

                     V                                              ORDER

NEW YORK STATE DIVISION OF PAROLE,
RESPONDENT-RESPONDENT.


JAMES ROBERT MOORE, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Mark H. Fandrich, A.J.), entered September 16, 2011.
The judgment converted the matter to a CPLR article 78 proceeding and
denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court